Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 27, 2019

                                       No. 04-19-00237-CV

                          IN THE INTEREST OF C.J.G., A CHILD,
                                       Appellant

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01800
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on May 28, 2019. By
order dated June 11, 2019, the court reporter responsible for preparing the reporter’s record, Ms.
Angie Jimenez, was ordered to file the reporter’s record by Friday, June 21, 2019. This court’s
order stated, “NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.” See TEX.
R. APP. P. 28.4(b)(2) (precluding appellate court from granting extensions of time to file record
in excess of thirty days cumulatively in parental termination appeals).

        On Monday, June 24, 2019, Ms. Jimenez contacted the court and stated she would file the
reporter’s record by Tuesday, June 25, 2019. On Wednesday, June 26, 2019, Ms. Jimenez filed a
notification of late record stating she had not been paid the fee for preparing and filing the
reporter’s record. The clerk’s record shows appellant is represented by retained counsel.

         It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid; or (2) appellant
is entitled to appeal without paying the reporter’s fee. If appellant fails to respond within the
time provided, appellant’s brief will be due within thirty (30) days from the date of this order,
and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). If appellant files written
proof that the reporter’s fee has been paid or that he is entitled to appeal without paying the
reporter’s fee, Ms. Jimenez is ORDERED to file the reporter’s record the day after such written
proof is filed.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court